Citation Nr: 0707508	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-24 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a higher (compensable) initial evaluation 
for bilateral hearing loss

2.  Entitlement to service connection for headaches, to 
include as secondary to service-connected tinnitus


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 





ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1955 to 
June 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Phoenix, Arizona Regional 
Office (RO), which denied entitlement to service connection 
for headaches, to include as secondary to the veteran's 
service-connected tinnitus, and granted entitlement to 
service connection for bilateral hearing loss, rated 
noncompensably disabling.

In August 2006, the veteran and his witness appeared at the 
RO and offered testimony in support of the veteran's claim 
before the undersigned.  The transcript of the hearing 
testimony has been associated with the veteran's claims file.  

The issue of entitlement to service connection for headaches, 
to include as secondary to service-connected tinnitus is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
veteran in a written statement dated in August 2006 withdrew 
his appeal on the issue of entitlement to increased 
evaluation for his service-connected bilateral hearing loss.



CONCLUSION OF LAW 

The criteria for withdrawal of a substantive appeal by the 
appellant on the issue of entitlement to an increased 
evaluation for bilateral hearing loss have been met. 38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  See also 38 C.F.R. § 20.202.  
Appeal withdrawals must be in writing, except for appeals 
withdrawn on the record at a hearing, at any time before the 
Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal 
may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204.  In a written statement 
dated in August 2006, the appellant withdrew his appeal as to 
the issue of entitlement to an increased evaluation for his 
service-connected bilateral hearing loss and there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the issue of 
entitlement to an increased evaluation for bilateral hearing 
loss, and that issue is dismissed.


ORDER

The appeal on the issue of entitlement to a higher 
(compensable) initial evaluation for bilateral hearing loss 
is dismissed.

 
REMAND

The veteran is seeking service connection for headaches on 
both a direct and secondary basis.

At his hearing in August 2006, the veteran indicated that in 
May 2006 he was evaluated by his private physician, Dr. P.A., 
for his headache complaints.  Medical records related to this 
evaluation should be obtained and associated with his claims 
file.

The Board observes that the veteran's only pertinent VA 
examination report from October 2004 does not indicate the 
veteran's claims file was reviewed prior to the issuance of 
the report.  See 38 C.F.R. § 4.1 (2006) ("It is...essential 
both in the examination and in the evaluation of the 
disability, that each disability be viewed in relation to its 
history."); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) ("[F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.").  Additionally, any opinion given in the examination 
report would be based in part on the reported history of the 
veteran.  The relevant case law has held that such medical 
conclusions are not probative for appellant purposes.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Furthermore, the 
examiner while finding the veteran's headaches were unrelated 
to the veteran's hearing loss failed to address the question 
of whether the veteran's headaches were caused by or 
aggravated by his service-connected tinnitus.  Accordingly, a 
new examination is needed so that an opinion based on the 
entirety of the veteran's medical history can be obtained. 

Accordingly, this matter is remanded for the following:

1.  Request that the veteran identify all 
medical providers who possess records, 
not already associated with the claims 
file, pertaining to his evaluation or 
treatment since service for headaches.  
After securing any necessary releases, 
obtain all identified records, to include 
the records of the evaluation provided 
the veteran by his private physician, Dr. 
P.A., in May 2006

2.  Arrange a VA examination by a 
neurologist to ascertain the etiology of 
the veteran's headache disorder.  All 
indicated tests or studies should be 
completed.  The  claims folder must be 
reviewed by the examiner in conjunction 
with the examination and the examination 
report should note that review.  The 
examiner should offer an opinion as to 
whether any diagnosed headache disorder 
is at least as likely as not (50% or 
better probability) caused or aggravated 
by the veteran's service-connected  
tinnitus.  The examiner must provide a 
complete rationale for any opinion 
provided.

3.  Then, re-adjudicate the claim with 
consideration of the evidence added to 
the record since the June 2005 statement 
of the case, the provisions of 38 C.F.R. 
§ 3.310(a), and the provisions of Allen 
v. Brown, 7 Vet. App. 439 (1995).  If the 
benefit sought remains denied, issue an 
appropriate supplemental statement of the 
case and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

